Order entered July 11, 2013




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-13-00855-CR

                                  THOMAS KELLAM, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the County Criminal Court No. 10
                                     Dallas County, Texas
                             Trial Court Cause No. MA11-57501-L

                                              ORDER
          The Court GRANTS the June 28, 2013 motion of Matthew Kita to withdraw as

appellant’s attorney. We DIRECT the Clerk to remove Matthew Kita as appellant’s attorney of

record.

          We ORDER the trial court to conduct a hearing to determine the following:

         Whether appellant desires to pursue the appeal. If appellant does not desire to pursue the
          appeal, the trial court shall make a finding to that effect.

         If appellant desires to pursue the appeal, the trial court shall next determine whether
          appellant desires to be represented by counsel.

         If appellant desires to be represented by counsel, the trial court shall next determine
          whether appellant is indigent and entitled to court appointed counsel. If the trial court
          determines that appellant is indigent, we ORDER the trial court to appoint counsel to
          represent appellant. If the trial court determines that appellant is not indigent, the trial
       court shall determine the name, State Bar number, and contact information for appellant’s
       new attorney.

      If the trial court determines that appellant does not desire to be represented by counsel,
       the trial court shall advise appellant of the dangers and disadvantages of self-
       representation. See Hubbard v. State, 739 S.W.2d 341, 345 (Tex. Crim. App. 1987). The
       trial court shall further advise appellant that he does not have the right to hybrid
       representation and that any brief filed by counsel will be stricken.

      If the trial court determines appellant’s waiver of counsel is knowing and voluntary, it
       shall provide appellant with a statement in substantially the form provided in article
       1.051(g) of the Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN.
       art. 1.051(g).

       We ORDER the trial court to transmit a supplemental record containing the written

findings of fact, any supporting documentation, and any orders to this Court within THIRTY

DAYS of the date of this order. If the trial court determines appellant’s waiver of counsel is

knowing and voluntary, the supplemental record shall contain appellant’s signed, written waiver

in substantially the form provided by article 1.051(g).

       The appeal is ABATED to allow the trial court to comply with this order. It shall be

reinstated thirty days from the date of this order or when the supplemental record is received,

whichever is earlier.




                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE